Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing
a specified function without the recital of structure, material, or acts in support thereof, and
such claim shall be construed to cover the corresponding structure, material, or acts
described in the specification and equivalents thereof.
Use of the word “means” (or “step/module for”) in a claim with functional languagecreates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step/module for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that pre-AIA  § 112, sixth paragraph is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step/module for”) are presumed to invoke § 112(th) except as otherwise indicated in an Office action.
Similarly, claim elements that do not use the word “means” (or “step/module for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action.
Regarding claim 10, the following "module for" is being treated in accordance with 112f: "a current agent packet stream processing status determination module configured to determine..": (see fig. 7 #706 & para. 78). "a packet stream processing status based agent selection module configured to re-select.." (see fig. 7 #708 & para. 78). 

Claim Objections
The following claims are objected to because of the following informalities:
Regarding each of claims 6, 14 and 20, limitation “til” should be replaced with another word such as “while” to make logical sense. Prosecution below is based on such corrections.
Regarding claim 10, “an current agent” should be corrected as “a current agent”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-13, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaul (US 2016/0182396) in view of Quach (US 2015/0293709).
Regarding claims 1, 10 and 17, Kaul describes a method/system/non-transitory computer readable storage medium for processing in a network-on-chip (NoC) architecture (fig. 2 & title + para. 2), said method comprising: 
[a current agent packet stream processing status determination module for] determining, at an arbitrator, while selecting a NoC agent from a plurality of NoC agents for request processing for a forthcoming round (fig. 2 & para. 2 & 33, each network element 202 comprises router 204 in arbitrating flow of data in the NoC, the arbitration includes detecting stream signal 330 indicates communication of circuit data with more data to follow & thus keeps the circuit channel open for completing circuit data transfer (selecting same NoC agent), before allowing subsequent circuit-switch transfers to occur. I.e., reservations 2 & 3 must wait until reservation 1 is completed before being allowed to transfer data, para. 49).
Kaul fails to further explicitly describe:
page locality based memory access request, where
if current NoC agent of current round is processing a packet stream and if said packet stream is completely processed at the end of said current round, wherein processing of the packet stream enables cluster requests to be processed at same part of said memory and enhances page locality;  and 
[a packet stream processing status based agent selection module for] re-selecting, at said arbitrator, said current NoC agent as the NoC agent for the forthcoming round if said packet stream processing is not completed at the end of said current round, so as to enable said current NoC agent to complete processing of said packet stream in said forthcoming round. 

page locality based memory access request, where if current NoC agent of current round is processing a packet stream and if said packet stream is completely processed at the end of said current round, wherein processing of the packet stream enables cluster requests to be processed at same part of said memory and enhances page locality;  and re-selecting, at said arbitrator, said current NoC agent as the NoC agent for the forthcoming round if said packet stream processing is not completed at the end of said current round, so as to enable said current NoC agent to complete processing of said packet stream in said forthcoming round (para. 20, when a memory page is open/access, subsequent requests 14 to access the same page (next round of current NoC agent) will be completed from “same page gathering”, wherein requests 14 requesting access to the same page are grouped together to reduce the need for page open operations (cluster requests)).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the provisioning of service request in Kaul to including the above steps for memory access page locality as in Quach.
The motivation for combining the teachings is that this yields an efficient scheduling which will not fail hardware and software applications in the system (Quach, para. 2).
Regarding claims 2, 11, 18, Kaul describes:
wherein if said packet stream processing is completed, said arbitrator selects the NoC agent having the next highest priority for the forthcoming round, and said current 
Regarding claims 3 and 12, Kaul and Quach combined describe:
wherein said arbitrator is a round-robin based packet processing arbitrator (Quach, para. 33, within a NoC network element, scheduling (arbitration) may be performed in a round-robin manner).
Regarding claims 4 and 13, Kaul and Quach combined describe:
wherein the arbitrator selects the NoC agent so as to enhance page locality without compromising on unfairness to said plurality of NoC agents beyond a defined threshold (Quach, para. 20, while subsequent requests 14 to access same page will be completed from “same page gathering” (cluster request), the invention has secondary rate limiting mechanism to prevent starvation of other service requests by not exceeding amount of bandwidth allocated to them by the system).
Regarding claim 5, Kaul describes:
wherein said determining of whether said packet stream is completely processed is performed based on a stream indicator that forms part of said packet stream, such that said current NoC agent is selected in each forthcoming round till end of packet stream indicator is received (para. 49, control signals of stream 330 indicating more data to fllow as additional segments, or tail 328 indicating end of data stream can each be interpreted as indication to enable NoC network element arbitration to determine if stream is completely processed).
Regarding claim 7, Kaul describes:
wherein said determining of whether said packet stream is completely processed is performed based on an intimation from said current NoC agent that it is a part of said packet stream (para. 49, control signals of stream 330 indicating more data to fllow as additional segments, or tail 328 indicating end of data stream can each be interpreted as indication to enable NoC network element arbitration to determine if stream is completely processed).
 
Claims 6, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaul in view of Quach, and further in view of Grand (US 2014/0298446).
Regarding claim 6, Kaul describes destination address in control portion of packet is used for reservation & transmission of each packet, para. 41 in view of para. 34), but fails to further explicitly describe:
wherein said determining of whether said packet stream is completely processed is performed based on destination address mentioned in each packet of said packet stream such that said current NoC agent is selected in each forthcoming round 
Grand also describes transporting a packet stream through a network (fig. 3 & para. 53, different packet streams transmitted between entities of a network), further describing:
wherein said determining of whether said packet stream is completely processed is performed based on destination address mentioned in each packet of said packet stream such that said current NoC agent is selected in each forthcoming round 
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the determination of packet stream is all sent/completely processed in Kaul based on destination address being mentioned in each packet of forthcoming round as in Grand.
The motivation for combining the teachings is that this enables packets destined to be transmitted being successfully routed using the TFT parameters (Grand, para. 52).
Regarding claims 8 and 15, Kaul describes destination address in control portion of packet is used for reservation & transmission of each packet, para. 41 in view of para. 34), but fails to further explicitly describe:
wherein said determining of whether said packet stream is completely processed is done by a master bridge by analyzing address stream that forms part of said packet stream. 
Grand also describes transporting a packet stream through a network (fig. 3 & para. 53, different packet streams transmitted between entities of a network), further describing:
wherein said determining of whether said packet stream is completely processed is done by a master bridge by analyzing address stream that forms part of said packet stream (para. 63, VPN gateway (master bridge) uses TFT parameters to identify a received packet stream, where TFT parameters comprise destination address, para. 52).

The motivation for combining the teachings is that this enables packets destined to be transmitted being successfully routed using the TFT parameters (Grand, para. 52).

Claims 14 and 20 each comprise limitations of claims 5-7 combined. Hence, they are rejected under such same rationale using Kaul, Quach, and Grand.

Allowable Subject Matter
Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 9 and 16, the prior art fails to further explicitly describe:
wherein said determining of whether said packet stream is completely processed is done based on receipt of new stream information, said new stream information being shared with each output port of router associated with said arbitrator. 
 The closest prior art, Kaul, describing stream signal provided to output port of router in network element which includes an arbitrator/arbiter, in combination with Quach, plus Lim (US 2013/0054856) describing grant-based fixed priority arbiter to allow all active requests to consume their respective grant counts and incurring a new round of arbitration afterwards, fail to render the above additional features obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Cidon (US 2011/0022754) describing arbitration logic for NOC, Riipkema (US 2008/0186998) describing NoC where data transmission between processing modules operates based on timeslots & contention free transmission, Arnold (US 2005/0108711) describing yield instruction in surrendering control of physical processor that otherwise processes a idle thread selected by thread scheduling mechanism, Boucard (US 2013/0170506) describing that if the channel is the only channel that already has a packet pending, it is selected (para. 34), Rowlands (US2019/0258573) describing input ports trying to access 2 output ports, wherein both queues attempt to access Output Port 0 first, but Request FIFO 1 wins the grant, Hiraoka (US 2015/0160716) describing NoC with arbiter 504 & selector 505, Dondini (US 2014/0344485) describing the arbitration control circuit 980 can use one of the following strategies: LRU (Least Recently Used) channel, WLRU (Weighted Least Recently Used) channel, DBA (Dynamic Bandwidth Allocation) channel, PPRI (Programmable Priority) channel, and/or LAT (Latency-based) channel, Mandal (US 2018/0285261) describing requests being considered to have locality when they are located in the same memory page (e.g., a DRAM page), where a greater number of read requests is indicative of greater locality (i.e., a greater number of requests located in the same memory page), and greater locality enables the system memory to optimize bandwidth (para. 21), Mirza (US 2018/0232316) describing L1 TLB 205 includes at least cache 215 and control unit 220 where control unit 220 is configured to act as a filtering .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469